Exhibit 10.3
 
Third Amendment
to
Employment Agreement


This Second Amendment to Employment Agreement (the “Second Amendment”), is being
entered into effective December 14, 2015 by and between ImageWare Systems, Inc.,
a Delaware corporation (the “Company”) and Mr. David Harding (the “Executive”).
                    
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of January 1, 2013 and subsequently amended on November 1, 2013 and January 9,
2015 (as amended, the “Employment Agreement”);
 
WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and
 
WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for the continued services of the Executive in
accordance with the present intent of the Company and the Executive.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Employment Agreement, the
parties do hereby agree that the Employment Agreement is hereby amended as
follows:


1.
Section “3. Term of Agreement” strike the language “continue until December 31,
2015” and replace it with “continue until December 31, 2016”.

 
2.
Except as expressly amended herein, the Employment Agreement shall continue and
be in full force in all respects.









/s/ Wayne
Wetherell                                                                /s/
David Harding
ImageWare Systems,
Inc.                                                        David Harding

